Name: Commission Regulation (EEC) No 3034/84 of 30 October 1984 introducing a countervailing charge and suspending the preferential customs duty on imports of tomatoes originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10. 84 Official Journal of the European Communities No L 287/25 COMMISSION REGULATION (EEC) No 3034/84 of 30 October 1984 introducing a countervailing charge and suspending the preferential customs duty on imports of tomatoes originating in Turkey don (EEC) No 3110/83 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the first indent of Article 1 (2) of Regulation (EEC) No 908/84 ; v Whereas, for Turkish tomatoes, the entry price calcu ­ lated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes : Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products origina ­ ting in Turkey (6 ), as amended by Regulation (EEC) No 1555/84 0, when the Commission introduces a coun ­ tervailing charge on imports of tomatoes originating in Turkey, at the same time it reintroduces for the product in question the conventional rate of customs duty ; whereas, therefore, a rate of customs duty of 1 1 % should be reintroduced for these tomatoes, with a minimum charge of 2 ECU per 100 kilograms net ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 908/84 of 3 April 1984 fixing the reference price for tomatoes for the 1984 marketing year (3) fixed the reference price for products of class I for the period 1 October to 20 December 1984 at 43,24 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative price or the arith ­ metic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regula ­ tion (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 211 8/74 (4), as last amended by Regula Whereas if the system is to operate normally the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (8), as last amended by Regulation (EEC) No 855/84f),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient, O OJ No L 303, 5 . 11 . 1983, p. 5. (*) OJ No L 367, 23. 12. 1981 , p. 3 . O OJ No L 150, 6. 6 . 1984, p. 4. O OJ No L 106, 12 . 5 . 1971 , p. 1 . O OJ No L 90, 1 . 4. 1984, p. 1 . (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (3) OJ No L 94, 4 . 4. 1984, p. 8 . (4 OJ No L 220, 10 . 8 . 1974, p. 20 . No L 287/26 Official Journal of the European Communities 31 . 10 . 84 HAS ADOPTED THIS REGULATION : Article 1 1 . A countervailing charge of 13,11 ECU per 100 kilograms net is applied on imports of tomatoes falling within subheading 07.01 M of the Common Customs Tariff originating in Turkey. 2. The rate of customs duty on imports of these products shall be 11 % with a minimum charge of 2 ECU per 100 kilograms net. Article 2 This Regulation shall enter into force on 1 November 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1984. For the Commission Poul DALSAGER Member of the Commission